                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

Integrated Process Solutions, Inc.,                          Court File No.: 19-cv-00567
                                                                              Hon. _____
                  Plaintiff,
                                                   [PROPOSED] ORDER ON
vs.                                               PLAINTIFF’S MOTION FOR
                                                 TEMPORARY RESTRAINING
Lanix LLC, Kevin Landsverk, and                ORDER, EXPEDITED DISCOVERY,
Dylan Dyke,                                   AND PRESERVATION OF EVIDENCE

                 Defendants.


         This matter is before the Court on the motion of Plaintiff Integrated Process

Solutions, Inc., (“IPS”) for a temporary restraining order pursuant to Fed. R. Civ. P. 65

against Defendants Lanix LLC (“Lanix”), Kevin Landsverk (“Landsverk”), and Dylan

Dyke (“Dyke”); an order permitting expedited discovery pursuant to Fed. R. Civ. P.

26(d)(1), Fed. R. Civ. P. 30(a)(2)(A)(iii), Fed. R. Civ. P. 33(a)(1), and Fed. R. Civ. P.

34(b)(2)(A); and an order to preserve evidence pursuant to Fed. R. Civ. P. 26.

         Based on a review of the file, record, and proceedings herein, and on Rules 26, 30,

33, and 34, the Court has determined that IPS’s Motion for Temporary Restraining Order,

Expedited Discovery, and for Preservation of Evidence should be GRANTED.

         IT IS HEREBY ORDERED THAT:

         1.      Lanix, Landsverk, and Dyke, and all persons in active concert with them,

including, without limitation, employees, agents, or representatives of Corval Group,

Inc., are hereby enjoined from (a) using and disclosing IPS’s confidential and proprietary

information; (b) tortiously interfering with IPS’s business expectancies with its


4832-2429-6840
customers, clients, and vendors; and (c) misappropriating (including, without limitation,

any use or disclosure) IPS’s trade secrets.

         2.      Lanix, Landsverk, and Dyke, and all persons in active concert with them,

including, without limitation, employees, agents or representatives of Corval, shall

preserve, and not destroy, any evidence relevant to this case, including, without

limitation: documents, files and data containing or relating to IPS’s confidential,

proprietary, or trade secret information, or that relate in any way to the claims alleged in

IPS’s Complaint or the subject matter of this litigation, or any copies of such documents.

If Defendants have multiple copies of particular documents, all originals and copies of

such documents will be preserved. Defendants will not destroy, discard, or erase any

electronic storage devices where such documents have been stored. Defendants are

hereby on notice that any destruction of evidence, including deletion or alternation of

emails, text messages, voice messages, files, back-up drives, servers, or any other data or

documents, whether in electronic or paper form, may constitute spoliation of evidence

and may subject Defendants to sanctions. Defendants’ preservation obligations shall

include, without limitation, preserving in unaltered state any and all electronic devices

which Landsverk or Dyke used at any time since September 1, 2018, or which are in

Landsverk’s or Dyke’s possession, custody, or control.

         3.      Landsverk and Dyke are hereby ordered, within 24 hours of entry of this

Order, to turn over all personal computers, computing tablets, computing notebooks,

laptops, cell phones, smart phones, external hard drives, flash drives, electronic data

storage devices, and any other electronic devices or devices containing flash memory

                                              2
4832-2429-6840
capabilities in Landsverk’s or Dyke’s possession, custody, or control, or that Landsverk

or Dyke have used at any time since September 1, 2018 (the “Devices”) to IPS. IPS may,

at its option, provide the Devices to a third-party computer forensics vendor designated

by IPS for forensic imaging and inspection. IPS shall initially pay for the third-party

vendor’s forensic imaging and inspection of the Devices, but, should any IPS

confidential, proprietary, or trade secret information be found to be contained on any of

the Devices, IPS shall be entitled to full reimbursement from Defendants for the full cost

of the forensic imaging and inspection of the Devices and retrieving its information from

such Devices.

         4.      Lanix, Landsverk, and Dyke each shall file with this Court and serve on

IPS’s counsel, within seven (7) calendar days after entry of this Order, a written report,

signed under oath, setting forth in detail the manner and form in which each of them has

complied with Paragraphs 1 through 3 of this Order.

         5.      Defendants shall (a) provide written, verified responses to the document

requests and interrogatories attached as exhibits to the O’Malley Declaration no later than

seven (7) calendar days from the date of this Order; and (b) subject to good faith

objections on the grounds of attorney-client privilege, produce documents requested in

IPS’s document requests no later than seven (7) calendar days from the date of this Order.

         6.      Defendants shall appear for deposition at the Minneapolis, Minnesota,

office of Nilan Johnson Lewis PA no later than fourteen (14) calendar days from the date

of this Order, after providing full responses to the interrogatories and document requests

referenced in the preceding Paragraph.

                                             3
4832-2429-6840
         7.      IPS’s Motion for Preliminary Injunction shall be heard on ___________ at

____________, or at the earliest practicable time.

         8.      This Temporary Restraining Order shall be effective immediately, and no

bond shall be required. The Court has considered the issue of whether to require a bond

pursuant to Fed. R. Civ. P. 65 and determined that it is not necessary in this case. This

Order shall remain in effect until the conclusion of the hearing on IPS’s Motion for

Preliminary Injunction or the Court orders otherwise, whichever is later.


Dated: _____________________, 2019
                                              District Court Judge




                                             4
4832-2429-6840
